Citation Nr: 0831935	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, and residuals to include amputation of the left leg, 
secondary to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In July 2008, the veteran waived RO consideration of his 
additional evidence.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran was not exposed to herbicides while on active 
duty in Korea.

3.  The evidence of record demonstrates the veteran's claimed 
diabetes mellitus, type II, and residuals are not a result of 
any established event, injury, or disease during active 
service.


CONCLUSION OF LAW

Diabetes mellitus, type II, and its residuals were not 
incurred in or aggravated by active service, nor may service 
incurrence of diabetes be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2005 and November 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for diabetes and its residuals.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, there is no evidence beyond the 
veteran's own unsupported contentions that he incurred 
diabetes or was exposed to herbicides while on active duty.  
A search of the veteran's service personnel records as well 
as the official history of the unit that the veteran was 
assigned to while stationed in Korea revealed that the 
veteran was not stationed in an area where Agent Orange was 
sprayed.  The service treatment records are negative for any 
signs, symptoms, or diagnoses of diabetes.  Additionally, 
none of the competent medical evidence of record provides any 
indication that there could be a connection between his 
present diabetes and his active service.  The Board finds 
that there is sufficient competent medical evidence of record 
to make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Veterans diagnosed with Type-2 diabetes who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, the veteran's service treatment records are 
negative for any signs, symptoms, or treatment for diabetes.  
Three June 1968 urinalysis reports and a January 1969 
urinalysis report were negative for sugar.  The October 1969 
separation examination report indicates that the veteran had 
a normal endocrine system and urinalysis was negative for 
sugar.  The veteran stated on his October 1969 Report of 
Medical History that he never had sugar in his urine.

A private treatment record dated December 1999 contains a 
diagnosis of diabetes.  Additional private and VA treatment 
notes from 1999 through 2008 show continual treatment for 
diabetes and residuals.  A private treatment note from 
March 2004 states that the veteran has diabetic retinopathy, 
and additional records show that the veteran had his left leg 
amputated below the knee in July 2002.  He has a prosthetic 
left leg.

In December 2005, the veteran stated that he was stationed in 
Korea with A Battery, 6th Battalion, 18th Artillery from 
June 1967 to July 1968.  He reported that his duties included 
running telephone wires to each gun and hooking up the field 
phone to the fire direction center.  He said that his duties 
included running phone wires to other gun batteries in the 
field along the demilitarized area (DMZ).  He indicated that 
his firebase was so close to the DMZ that he could hear the 
North Korean's loudspeakers broadcasting messages.  He said 
that the 2nd or 7th infantry division was around his 
perimeter.  His base camp was Camp Alex Williams.  He 
reported having to patrol outside the compound.  He stated 
that no one in his family had diabetes; he felt that the 
cause of his medical problems was being in contact with Agent 
Orange in Korea.  In December 2006, the veteran said that he 
felt there was only one way he could have contracted 
diabetes, and that was through exposure to Agent Orange.  In 
an additional statement April 2007, the veteran states that 
his diabetes, leg amputation, and eye problems were a direct 
result of his exposure to Agent Orange while serving in Korea 
in July 1968.  The veteran added in November 2007 that his 
unit supported the 2nd Infantry Division and the 3rd Brigade 
of the 7th Division while stationed in Korea.

Private correspondence from L.C., M.D., dated November 2007 
states that it is more likely than not that the veteran has 
been a diabetic for a considerable period of time relating 
probably back to his time in the military in the late 1960s 
after he was exposed to Agent Orange.  It was noted that the 
veteran suffered severe peripheral neuropathy and had his 
left leg amputated below the knee.  L.C. indicated that he 
suspected that the veteran's symptoms were all related to his 
exposure to Agent Orange in 1968.

In April 2008, the veteran stated that he was in an area 
sprayed with Agent Orange while on active duty in Korea.  He 
said that he was with an artillery unit that was in support 
of the 2nd Division.  He said that his battalion was located 
at Camp St. Barbara near the DMZ.  He recalled being close 
enough to North Korea that he could hear the loudspeakers at 
night.  In an additional statement dated July 2008, the 
veteran said that any Agent Orange sprayed along the DMZ 
would flow throughout the country, as most rivers in Korea 
were fed by the Haan River which flowed from the DMZ.  He 
recalled hearing North Korean propaganda while stationed at 
Camp Alex Williams.  He said he traveled to Camp St. Barbara 
many times during his tour.  He cited another case in which 
the Board granted service connection to a veteran who served 
at Camp Casey.  He said that none of his family had diabetes, 
and he felt that the loss of his leg and the possible loss of 
his sight were the direct result of what he was exposed to in 
Korea.

During his personal hearing before the undersigned Veterans 
Law Judge in July 2008, the veteran testified that he was not 
diagnosed with diabetes while on active duty or within a year 
after leaving the military.  He believed that his current 
diagnosis of diabetes mellitus type II was related to being 
exposed to herbicides in the summer of 1968.  He said that he 
had not been in Vietnam.  He had read that three defoliants 
were employed to cover 21,000 acres in Korea.  While working 
as a wireman on active duty, he remembered having to crawl 
along the ground to make necessary repairs.  He said he was 
stationed at Camp Alex Williams which was about 10 to 13 
miles from the DMZ, and he would work along the DMZ.  He said 
that his camp was in the 2nd infantry division area, and the 
2nd division was at the perimeter of his camp.  He felt that 
runoff from the DMZ affected him.  He said that 59,000 
gallons of defoliant had been sprayed over 21,000 acres.  He 
discussed his complications from diabetes.  He felt that the 
complications that he had and the control that he had on his 
diabetes didn't match.  He provided a newspaper picture of 
his unit in a vegetation-free area of the DMZ.  Later, he 
said that he didn't actually go up into the DMZ.  He had not 
been along the fence area.  He reiterated that he was close 
enough to the DMZ to hear the loudspeakers.

Analysis

The veteran's primary contention is that he has diabetes as a 
result of exposure to Agent Orange while on active duty in 
Korea in 1968.

The Board notes that herbicides, including Agent Orange, were 
sprayed in areas of Korea.  According to the Adjudication 
Procedure Manual M21-1R (M21-1R), Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 10, exposure to herbicides 
will be conceded if a veteran alleges service along the DMZ 
in Korea and was assigned to one of the units shown in the 
table below between April 1968 and July 1969.  

Combat Brigade of 
the 2nd Infantry 
Division 
Division Reaction 
Force 
3rd Brigade of the 
7th Infantry 
Division 
1st Battalion, 38th 
Infantry
4th Squadron, 7th 
Cavalry, Counter 
Agent Company
1st Battalion, 17th 
Infantry
2nd Battalion, 38th 
Infantry

1st Battalion, 31st 
Infantry
1st Battalion, 23rd 
Infantry

1st Battalion, 32nd 
Infantry
2nd Battalion, 23rd 
Infantry

2nd Battalion, 10th 
Cavalry
3rd Battalion, 23rd 
Infantry

2nd Battalion, 17th 
Infantry
2nd Battalion, 31st 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry Division.

2nd Battalion, 31st 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry Division.


2nd Battalion, 32nd 
Infantry
3rd Battalion, 32nd 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry.

3rd Battalion, 32nd 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry.
1st Battalion, 9th 
Infantry


2nd Battalion, 9th 
Infantry


1st Battalion, 72nd 
Armor


2nd Battalion, 72nd 
Armor


1st Battalion, 12th 
Artillery


1st Battalion, 15th 
Artillery


7th Battalion, 17th 
Artillery


5th Battalion, 38th 
Artillery


6th Battalion, 37th 
Artillery


United Nations 
Command Security 
Battalion-Joint 
Security Area 
(UNCSB-JSA)


Crew of the USS 
Pueblo 



In this case, the veteran asserts that he served along the 
DMZ in Korea in 1968, and so the first requirement is 
satisfied.  Unfortunately, the second requirement for 
presumption exposure to herbicides while serving in Korea is 
not satisfied as military records do not show that the 
veteran was assigned to any of the units listed in the table 
in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10 as listed above.  

In July 2007, the VA requested that the Joint Services 
Research Record Center (JSRRC) investigate the veteran's 
claim that he was in an area affected by Agent Orange while 
serving in Korea.  JSRRC examined the unit history of the 6th 
Battalion 12th Artillery and IN February 2008, determined 
that the unit was stationed at Camp St. Barbara and Camp Alex 
Williams in Korea in 1968.  JSRRC stated that the 6th 
Battalion 12th Artillery was assigned to I Corps (Group) 
Artillery, and the unit history did not document that it 
supported the 2nd Infantry Division or 3rd Brigade of the 7th 
Infantry Division.  Although the veteran's service records 
document that he served in Korea in 1968, they do not show 
that he was stationed in an area where herbicides were 
sprayed.

The Board has carefully considered the veteran's assertions 
that he was exposed to herbicides and Agent Orange while on 
active duty in Vietnam.  Unfortunately, his assertions are 
not supported by the other evidence of record.  Ultimately, 
the Board finds the veteran's unit records to be persuasive 
that while herbicides were used in Korea beginning in 1968, 
the veteran was not stationed in an area of Korea where they 
were employed.  The official service records and unit history 
are persuasive as they are official records created by the 
service department at the time in question.

The Board has also considered whether service connection for 
diabetes and its residuals could be granted on a direct 
basis.  As mentioned previously, the service treatment 
records are negative for any signs of diabetes cancer.  The 
first evidence of cancer in the evidence of record appears in 
1999-nearly 30 years after the veteran left active duty.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Also, the 
veteran said during his July 2008 hearing that he did not 
experience any signs of diabetes during the time he was on 
active duty.  Without medical evidence of in-service 
incurrence or aggravation of a disease, service connection on 
a direct basis cannot be established.  Hickson v. West, 12 
Vet. App. 247, 253 (1999)

The Board observes that the November 2007 letter from L.C., 
M.D., states that it is more likely than not that the veteran 
has been a diabetic for a considerable period of time 
relating probably back to his time in the military in the 
late 1960s after he was exposed to Agent Orange.  The letter 
also indicates that Dr. C. suspects that the veteran's 
symptoms were all related to his exposure to Agent Orange.  
The Court has held that the use of equivocal language such as 
"possible" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not: language by a physician is too 
speculative).  The use of the words "relating probably 
back" and "suspects" indicate that Dr. C.'s opinion is 
speculative in nature, and thus of less persuasive value.

Additionally, the Board also finds the November 2007 letter 
from Dr. C. less persuasive because Dr. C. did not examine 
the veteran's military records.  As discussed previously, the 
veteran's military records do not support the assertion that 
the veteran was exposed to Agent Orange while on active duty.  
It appears that Dr. C. formed his opinion based on an 
unsubstantiated history given by the veteran.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value. See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion on when it 
is based exclusively on the recitations of a claimant that 
have been previously rejected.)  Thus, while the 
November 2007 letter from Dr. C. provides competent medical 
evidence regarding the veteran's current symptoms, it does 
not provide a competent medical nexus between those symptoms 
and any established event, injury, or disease from active 
service as it relies on the veteran's unsubstantiated account 
of his medical history.

The Board has considered whether service connection for 
diabetes and its residuals could be established on a 
presumptive basis.  To establish service connection for 
diabetes on a presumptive basis, the disability must manifest 
itself to a compensable degree within one year of the veteran 
leaving active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  
In this case, no medical evidence demonstrates that the 
veteran experienced diabetes to a compensable level within a 
year after his discharge from active duty.  Additionally, the 
veteran testified during his July 2008 hearing that he did 
not experience any symptoms of diabetes within a year after 
leaving active service.  Therefore, service connection for 
diabetes and its residuals cannot be established on a 
presumptive basis.

The Board has considered the March 12, 1999 VA opinion 
referenced by the veteran.  Unfortunately, that opinion 
concerns a different veteran and a different evidentiary file 
and thus does not provide evidence relevant to the veteran's 
claim.  Additionally, the Board has considered the various 
internet articles submitted by the Veteran.  However, the 
articles were general in nature, and none of them 
specifically mentioned the veteran.

The Board has considered the veteran's statements and finds 
them to be competent evidence regarding the symptoms he is 
able to personally observe.  However, while the veteran may 
sincerely believe he has diabetes as a result of service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, and residuals to include amputation of the left leg, 
secondary to herbicide (Agent Orange) exposure is denied.


REMAND

The veteran has claimed that he has depression secondary to 
his diabetes and residuals.  As the veteran is not service 
connected for diabetes and its residuals, service connection 
cannot be granted for depression on a secondary basis to it.  
However, the evidence of record is unclear regarding the 
etiology of the veteran's depression.

Private medical correspondence from J.F., Ph.D., dated in 
February 2005 states that the veteran suffers from chronic 
anxiety that stemmed in part from his military experiences 
and in part from his current medical problems.  During an 
April 2005 visit with a VA examiner, the veteran reported 
that he had a long history of depression and anxiety that 
dated back to his childhood.  Additional correspondence from 
J.F., Ph.D., dated in June 2005 reiterates that veteran had 
chronic anxiety that stemmed in part from his military 
experiences, depression, and stress.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran should be afforded a VA examination to 
determine the proper diagnosis and etiology of his documented 
mental symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the veteran for his claimed 
depression since April 2008.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  After all available records have been 
obtained and associated with the claims 
file, the veteran should be scheduled for 
examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present psychiatric disorder (under 
DSM-IV criteria) as a result of his 
active service.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons 
and bases must be given for any opinion 
rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


